This proceeding was filed herein May 7, 1935, and is to review an award made to the applicant in the State Industrial Commission. On June 29th a motion to dismiss the appeal was filed by Fred Payne, and on July 5th response thereto, in which it is made to appear that the position of this respondent, Fred Payne, in the Supreme Court is well taken, and that such motion is confessed.
There follows a stipulation signed by the attorneys for all parties. The motion, the response, and the stipulation have been examined, and it appearing from the record that the matters in the proceedings have been settled to the satisfaction of all parties, the proceeding is dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, WELCH, and CORN, JJ., concur.